DETAILED ACTION
This office action is based on the claim set submitted and filed on 06/24/2022.
Claims 2-7, 11-17, and 19-20 have been amended. Claims 1, 8-10 have been canceled.
Claims 2-7 and 11-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 7, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over CAI et al. (Google machine translation CN101947134- “CAI”) in view of ZHONG (machine translation CN205597892) 

Regarding Claim 7 (Currently Amended), CAI teaches a health monitoring system, comprising:
a print terminal (CAI discloses a physiological information monitor including a printer (CAI: [claim 3], [p. 2]), comprising: 
a processor configured to generate a data two-dimensional code comprising the physical parameter information CAI discloses a sensor collects physiological information and a coding unit to produce a corresponding two-dimensional code for the picked-up information result (CAI: [Abs], [p. 1 step e], [p. 2, 3])
a printing device configured to print the data two-dimensional code CAI discloses a physiologic information monitor comprising a printer connected to the processor to print the results two-dimension code (CAI: [claim 3], [p. 2-3])
at least one physical parameter detection device configured to detect a human body to obtain the physical parameter information
CAI discloses a physiologic information monitor such as treadmill, weighing machine, height machine, etc. detects a trigger to obtain physiologic information etc. (CAI: [p. 2, 4])
the at least one physical parameter detection device comprises a plurality of physical parameter detection devices configured to obtain different physical parameter information respectively CAI discloses a physiologic information monitor such as treadmill, weighing machine, height machine, etc. detects a trigger to obtain physiologic information (CAI: [p. 2, 4])
the processor of the print terminal is configured to generate different data two-dimensional codes for different physical parameter information CAI discloses encoding digital signals and each digital signal encoding produces a corresponding two-dimension code based on corresponding physiological monitor [interpreted as different data two-dimensional codes for different physical parameter information] (CAI: [claim 8], [p. 2-4]).
CAI discloses a physiologic information monitor that collects a various physiologic information and transmit the results (CAI: [p. 1, step c-d], [p.2-3]) but does not expressly discloses a communication device.
ZHONG teaches 
a communication device configured to acquire detected physical parameter information ZHONG discloses a communication module connected to measuring device to obtain health measurement (ZHONG: [0009], [0013]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified CAI to incorporate a communication module to obtain measurement data, as taught by ZHONG that may help automating the process, protect subject’s personal data, and improve user experience (ZHONG: [0031]).

Regarding Claim 3 (Currently Amended), the combination of CAI and ZHONG teaches the monitoring system according to claim 7, wherein the print terminal comprises: a display device configured to display the data two-dimensional code CAI discloses a display device displaying the information two-dimension code (CAI: [Abs], [claim 2], [p. 2]).

Regarding Claim 4 (Currently Amended), the combination of CAI and ZHONG teaches the monitoring system according to claim 7, wherein the print device is configured to print a detection report comprising the physical parameter information CAI discloses a physiologic information monitor comprising a printer connected to the processor to print the results [report] two-dimension code (CAI: [claim 3, 9], [p. 2, 3]).

Regarding Claim 11 (Currently Amended), the combination of CAI and ZHONG teaches the health monitoring system according to claim 7, wherein the display device of the print terminal is configured to display a device two-dimensional code of the at least one physical parameter detection device CAI discloses a display device displaying the information two-dimension code (CAI: [Abs], [claim 2], [p. 2]).

Regarding Claim 12 (Currently Amended), the combination of CAI and ZHONG teaches the health monitoring system according to any one of claim 7, wherein the communication device of the print terminal communicates with the at least one physical parameter detection device via Bluetooth ZHONG discloses a communication module connected to a health detector such as body weighed, body height measuring device, etc. that acquires information via Bluetooth (ZHONG: [0011], [0049]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified CAI to incorporate a communication module to obtain measurement data via Bluetooth, as taught by ZHONG that may help automating the process, protect subject’s personal data, and improve user experience (ZHONG: [0031]).

Regarding Claim 13 (Currently Amended), the combination of CAI and ZHONG teaches the health monitoring system according to any one of claim 7, wherein the processor of the print terminal is configured to control an operating mode of the at least one physical parameter detection device in response to a user's selection CAI discloses a philological monitor comprising a trigger that is to control operation mode of a device based on trigger signal (CAI: [claim 4-5,13], [p. 2, 4]).

Regarding Claim 14 (Currently Amended), the combination of CAI and ZHONG teaches the health monitoring system according to claim 7, further comprising: a server configured to process the physical parameter information provided by the user terminal based on the data two-dimensional codes, and generate a health report CAI discloses a generating an physical information monitor output results [report] that can be displayed on a screen or printed (CAI: [p. 3]), however does not expressly disclose a server to generate a report. ZHONG discloses measurement and analysis results [report] from a server and displayed on a screen (ZHONG: [0049], [0053]-[0054], [0065]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified CAI to incorporate a server to output a result as such a report, as taught by ZHONG that may help automating the process, protect subject’s personal data, and improve user experience (ZHONG: [0031]).

Regarding Claim 16 (Currently Amended), the claim recites substantially similar limitations to claim 7, as such, are rejected for similar reasons as given above.

Regarding Claim 17 (Currently Amended), the combination of CAI and ZHONG teaches the health monitoring method according to claim 16, further comprising: displaying the data two-dimensional codes in response to a user's request CAI discloses a display device displaying the information two-dimension code (CAI: [Abs], [claim 2], [p. 2]).

Regarding Claim 18 (Original), the combination of CAI and ZHONG teaches the health monitoring method according to claim 16, further comprising: in response to a user's selection, controlling an operating mode of the physical parameter detection device for obtaining the physical parameter information CAI discloses a philological monitor comprising a trigger that is to control operation mode of a device based on trigger signal (CAI: [claim 4-5,13], [p. 2, 4]).

Regarding Claim 19 (Currently Amended), the combination of CAI and ZHONG teaches the health monitoring method according to claim 16, further comprising: processing the physical parameter information provided by the user terminal based on the data two-dimensional codes, and generating a health report CAI discloses processing various physiological information and present corresponding results [report] on a display and coding the results to produce a two-dimension code (CAI: [claim 9], [p. 2, 3]).

Regarding Claim 20 (Currently Amended), CAI teaches a non-transitory computer-readable storage medium on which a computer program is stored (CAI: [p. 2]), which when executed by a processor implements health monitoring method comprising:
the claim recites substantially similar limitations to claim 7, as such, are rejected for similar reasons as given above.

Claims 2, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CAI et al. (Google machine translation CN101947134- “CAI”) in view of ZHONG (machine translation CN205597892) in view of CHEN et al. (machine translated CN 108877874 – “CHEN”)

Regarding Claim 2 (Currently Amended), the combination of CAI and ZHONG teaches the health monitoring system according to claim 7, wherein the print terminal further comprises an input device configured to obtain basic user information, wherein the generated data two-dimension code comprises the basic user information 
The combination of CAI and ZHONG discloses an input device such as a host device comprising a scanning capability (ZHONG: [p. 3]), however does not expressly discloses obtaining basic user information and generating two-dimension code comprising basic user information.
CHEN teaches 
input device configured to obtain basic user information, wherein the generated data two-dimension code comprises the basic user information CHEN discloses obtaining subject’s essential information [basic user information] such as name, gender, etc. and generate two-dimension code comprising the subject’s information (CHEN: [0017]-[0018], [0021], [0062]-[0063]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of CAI and ZHONG to incorporate obtain user information and using the information to generate two-dimension code, as taught by CHEN which may help improving efficiency and accuracy of reporting clinical data (CHEN: [0046]).

Regarding Claim 5 (Currently Amended), the combination of CAI, ZHONG, and CHEN teaches the health monitoring system according to claim 2, where in the print terminal further comprising: a memory configured to store the acquired basic user information and the physical parameter information CAI discloses a physiologic information monitor comprising a memory to store results of the obtained physiologic information etc., (CAI: [p. 2]). 

Regarding Claim 15 (Currently Amended), the combination of CAI and ZHONG teaches the health monitoring system according to claim 14, wherein the server is further configured to: create a user account according to the basic user information provided by the user terminal based on the data two-dimensional codes, and record physical parameter information corresponding to the user account
The combination of CAI and ZHONG does not expressly discloses obtaining basic user information and create an account comprising basic user information.
CHEN teaches
create a user account according to the basic user information provided by the user terminal based on the data two-dimensional code, and record physical parameter information corresponding to the user account CHEN discloses using subject’s essential information [basic user information] such as name, gender, etc. to create an electronic form [account] and generate two-dimension code comprising the subject’s information (CHEN: [0017]-[0018], [0033], [0085]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of CAI and ZHONG to incorporate obtain user information and using the information to create an electronic form [account], as taught by CHEN which may help improving efficiency and accuracy of reporting clinical data (CHEN: [0046]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CAI et al. (Google machine translation CN101947134- “CAI”) in view of ZHONG (machine translation CN205597892) in view of CHENG et al. (machine translation CN202439351 –“CHENG”)

Regarding Claim 6 (Currently Amended), the combination of CAI and ZHONG teaches the health monitoring system according to claim 7, wherein the print terminal is a handheld smart printer
The combination of CAI and ZHONG discloses a monitor comprising a printer, however does not expressly discloses the print terminal is a handheld smart printer.
CHENG teaches
the print terminal is a handheld smart printer CHENG discloses a handheld printer used for printing two-dimension code (CHENG: [0010]-[0014], [0026]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of CAI and ZHONG to incorporate the print terminal being handheld smart printer, as taught by CHENG which may increase intensity and repeatability to data collection and statistics of information, and prevents data loss (CHENG: [0004]).


Response to Amendment/Argument
Applicant's arguments filed 06/24/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Claim Objection on page 6. Examiner acknowledge the amended claims and withdraws the objection.  
Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 6-8. 
In response to the Applicant argument the reference CAI fails to suggest or teach generate different data two-dimension codes as amended, Examiner respectfully disagree. While the Applicant argument is directed to an amended claim feature that was not examined in the prior OA, CAI discloses a processor with coding unit that encodes digital signals and each digital signal encoding produces a corresponding two-dimension code based on corresponding physiological monitor which is interpreted as generating different data two dimensional codes (CAI: [claim 8], [p. 2-4]).
Hence, Examiner finds that the Applicant argument is unpersuasive and therefore the 103 rejection remains. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626           

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626